14‐619‐ag 
Vela‐Estrada v. Lynch 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 

                                                                        

                                       August Term 2015  

           (Argued:  March 16, 2016                        Decided:  March 21, 2016) 

                                      Docket No. 14‐619‐ag 
                                                                        

                     HENRY VELA‐ESTRADA, AKA Henry Vela, 

                                                       Petitioner, 

                                                 v. 

                LORETTA E. LYNCH, United States Attorney General, 

                                                       Respondent. 
                                                   

                             ON PETITION FOR REVIEW FROM THE  
                              BOARD OF IMMIGRATION APPEALS 
                                              
                                                   

Before: 
                     STRAUB, CHIN, and CARNEY, Circuit Judges. 
                                           ______                           

              Petition for review of a decision of the Board of Immigration 

Appeals dismissing as untimely Petitionerʹs appeal from his order of removal.   

              PETITION GRANTED IN PART AND DISMISSED IN PART. 
                                        ______            
                                KEVIN S. SANTOS, SR., Santos Law Group, pc, 
                                     Allentown, Pennsylvania, and Jose C. 
                                     Campos, Law Oﬃce of Jose C. Campos, 
                                     Esq., Bethlehem, Pennsylvania, for 
                                     Petitioner. 

                                PATRICIA E. BRUCKNER, Trial Attorney, John W. 
                                      Blakeley, Assistant Director, Oﬃce of 
                                      Immigration Litigation, Joyce R. Branda, 
                                      Acting Assistant Attorney General, 
                                      Benjamin C. Mizer, Principal Deputy 
                                      Assistant Attorney General, Civil Division, 
                                      United States Department of Justice, 
                                      Washington, D.C., for Respondent. 
                                                             

PER CURIAM: 

             Petitioner Henry Vela‐Estrada seeks review of a January 31, 2014 

decision of the Board of Immigration Appeals (the ʺBIAʺ) declining to certify, 

pursuant to 8 C.F.R. § 1003.1(c), his untimely appeal of the May 14, 2013 order of 

removal of the Immigration Judge (ʺIJʺ).  For the reasons set forth below, we 

conclude that the decision not to certify an untimely appeal is committed to BIA 

discretion and, accordingly, is not subject to judicial review.  Because the BIA did 

not address Vela‐Estradaʹs motion to reopen his removal proceedings, we 

remand to the BIA for it to address the motion to reopen.    




                                           ‐ 2 ‐ 
                                  BACKGROUND 

             Vela‐Estrada, a native and citizen of Guatemala, was admitted to the 

United States in 1989 as a lawful permanent resident.  In 2005, he was convicted 

in Pennsylvania of delivery of a controlled substance.  In 2013, the Department of 

Homeland Security instituted removal proceedings, charging Vela‐Estrada as 

removable based on the narcotics conviction.  The IJ found him removable as 

charged, and ordered him removed to Guatemala.  Vela‐Estrada was removed to 

Guatemala on June 20, 2013.    

             Vela‐Estrada did not timely file a notice of appeal, but instead filed a 

motion with the BIA requesting that it accept his late‐filed appeal, referencing an 

attached exhibit, or alternatively that it certify the appeal pursuant to 8 C.F.R. 

§ 1003.1(c), ʺdue to the exceptional circumstances directly resulting from [Vela‐

Estradaʹs] ineﬀective assistance of counsel.ʺ  R. at 23.  The attached exhibit was a 

motion to reopen his removal proceedings.  On January 31, 2014, the BIA found 

Vela‐Estradaʹs appeal untimely and declined to accept the case on certification.  

The BIA did not address Vela‐Estradaʹs motion to reopen in its January 31, 2014 

decision.  Vela‐Estrada timely petitioned this Court for review.   




                                         ‐ 3 ‐ 
                                    DISCUSSION 

             Section 1003.1(c) of Title 8 of the Code of Federal Regulations grants 

the BIA authority to accept an untimely appeal by certification:  

             [T]he [BIA] may in any case arising under paragraph (b) 
             of this section [defining the BIAʹs appellate jurisdiction] 
             certify such case to the [BIA].  The [BIA] in its discretion 
             may review any such case by certification without 
             regard to the [notice] provisions of § 1003.7 if it 
             determines that the parties have already been given a 
             fair opportunity to make representations before the 
             [BIA] regarding the case . . . . 

             We have not previously addressed in a precedential decision 

whether we have jurisdiction to consider the BIAʹs decision not to certify an 

untimely appeal.  In prior unpublished decisions, we have either concluded that 

we lack jurisdiction to consider the BIAʹs certification decision, e.g., Maynard v. 

BIA, 293 F. Appʹx 821, 822‐23 (2d Cir. 2008); Veizaj v. Mukasey, 291 F. Appʹx 405, 

405‐06 (2d Cir. 2008); Islam v. Gonzales, 238 F. Appʹx 676, 678 (2d Cir. 2007), or 

assumed hypothetical jurisdiction to review claims that were plainly without 

merit, e.g., Gong Ping Chen v. Holder, 341 F. Appʹx 663, 664‐65 (2d Cir. 2009); Zhong 

Guang Sun v. Mukasey, 270 F. Appʹx 83, 84 (2d Cir. 2008).  In light of our recent 

decision holding that avoiding jurisdictional questions by assuming hypothetical 

jurisdiction is ʺprohibited in all but the narrowest of circumstances,ʺ Ortiz‐Franco 



                                         ‐ 4 ‐ 
v. Holder, 782 F.3d 81, 86 (2d Cir. 2015), we consider the jurisdictional question 

here and conclude, for the reasons discussed below, that we lack jurisdiction to 

review the agencyʹs discretionary certification decision.   

             Under the Administrative Procedure Act, judicial review is expressly 

foreclosed where ʺ(1) statutes preclude judicial review; or (2) agency action is 

committed to agency discretion by law.ʺ  5 U.S.C. § 701(a).  The BIA derives its 

discretionary authority to certify an untimely appeal from regulation, as opposed 

to statute.  Accordingly, our jurisdictional authority hinges on the applicability of 

the second exception to judicial review:  whether the action was committed to 

agency discretion by law.   

             An administrative action is ʺcommitted to agency discretionʺ where 

the governing law is ʺdrawn so that a court would have no meaningful standard 

against which to judge the agencyʹs exercise of discretion.ʺ  Heckler v. Chaney, 470 

U.S. 821, 830 (1985); accord Lunney v. United States, 319 F.3d 550, 558‐60 (2d Cir. 

2003) (court lacked jurisdiction to consider plaintiﬀʹs claim where there was no 

statute or regulation that would limit agency discretion).   

             The plain language of the regulation here commits the certification 

decision to BIA discretion.  8 C.F.R. § 1003.1(c) (ʺThe [BIA] in its discretion may 




                                         ‐ 5 ‐ 
review any such case by certification . . . . ʺ (emphasis added)).  Neither 8 C.F.R. 

§ 1003.1(c) nor any other regulation or statute provides guidance on how this 

discretion should be exercised.  The BIA has merely stated that it will exercise 

this power only in ʺexceptional circumstances.ʺ  In re Liadov, 23 I. & N. Dec. 990, 

993 (B.I.A. 2006) (holding that ʺshort delays by overnight delivery servicesʺ are 

not exceptional circumstances); see also Zhong Guang Sun v. DOJ, 421 F.3d 105, 108 

(2d Cir. 2005) (ʺ[W]hile under normal circumstances the BIA cannot hear late‐

filed appeals, it may hear such appeals in unique or extraordinary 

circumstances.ʺ).  The BIA, however, has not elaborated on what ʺexceptional 

circumstancesʺ would merit certification.    

             In light of the lack of meaningful guidance on how the BIAʹs 

discretion should be applied, two circuits have held that the BIAʹs certification 

decision is not subject to judicial review.  See Liadov v. Mukasey, 518 F.3d 1003, 

1010 (8th Cir. 2008) (certification decision committed to agency discretion by law 

due to ʺ(1) the total absence of statutory standards, (2) the absence of meaningful 

guidance for applying the ʹexceptional circumstancesʹ standard in the regulation  

. . . and (3) the absence of a ʹsettled course of adjudicationʹ that could establish a 

meaningful standardʺ (quoting Tamenut v. Mukasey, 521 F.3d 1000, 1004‐05 (8th 




                                          ‐ 6 ‐ 
Cir. 2008)); Mahamat v. Gonzales, 430 F.3d 1281, 1284 (10th Cir. 2005) (certification 

decision ʺbeyond reviewʺ because of lack of ʺstandards to judge the BIAʹs 

exercise of discretionʺ).  We agree with their analyses and conclude that the 

decision not to certify an untimely appeal is committed to agency discretion by 

law.1  This decision is consistent with our prior conclusion that we lack 

jurisdiction to review the BIAʹs decision not to reopen removal proceedings sua 

sponte, another action committed to BIA discretion by regulation.  See Ali v. 

Gonzales, 448 F.3d 515, 517‐18 (2d Cir. 2006); see also 8 C.F.R. § 1003.2(a).   

               Vela‐Estrada contends that Kucana v. Holder requires us to review the 

BIAʹs certification decision because there the Supreme Court held that judicial 

review of agency determinations is not precluded under 8 U.S.C.  

§ 1252(a)(2)(B)(ii) where the determination is made discretionary by regulation.  

558 U.S. 233, 245‐47 (2010).  This argument is unavailing as the Supreme Court 

expressly declined to address the eﬀect of § 701(a)(2) of the Administrative 


                                              
           1           We note, however, that review is not entirely foreclosed.  Where, in 
denying certification, the BIA misperceives the law or misunderstands its own 
jurisdiction, it is appropriate to remand to allow the BIA to consider its authority.  See 
Zhong Guang Sun, 421 F.3d at 111; cf. Mahmood v. Holder, 570 F.3d 466, 471 (2d Cir. 2009).  
But where, as is the case here, the BIA recognizes its authority to self‐certify, but 
declines to do so based on a lack of exceptional circumstances, that decision is not 
subject to judicial review.    
 

                                               ‐ 7 ‐ 
Procedure Act on the reviewability of BIA actions declared discretionary by 

regulation.  558 U.S. at 251 n.18 (noting that it ʺexpress[ed] no opinion on 

whether federal courts may review the [BIAʹs] decision not to reopen removal 

proceedings sua sponte,ʺ a decision made discretionary by regulation, and 

recognizing many appellate courts have held that ʺsua sponte reopening is 

committed to agency discretion by lawʺ (citing 5 U.S.C. § 701(a)(2)); see also Mata 

v. Lynch, 135 S. Ct. 2150, 2155 (2015) (recognizing that Courts of Appeals have 

held they generally lack authority to review the BIAʹs discretionary sua sponte 

reopening decision).   

             After Kucana, we have reiterated that the BIAʹs decision not to 

reopen proceedings sua sponte is unreviewable.  See Duarte‐Ceri v. Holder, 630 F.3d 

83, 87 (2d Cir. 2010).  Similarly, Kucana does not aﬀect our conclusion here that 

the certification decision under 8 C.F.R. § 1003.1(c) is committed to agency 

discretion and unreviewable.  Accordingly, Vela‐Estradaʹs petition for review of 

the certification decision is dismissed.   

             As for Vela‐Estradaʹs motion to reopen, which was attached as an 

exhibit, it is unclear from the BIAʹs decision whether it considered that motion.  

Accordingly, we remand for the BIA to address the motion to reopen in the first 




                                          ‐ 8 ‐ 
instance.  Cf. Zhao v. DOJ, 265 F.3d 83, 97 (2d Cir. 2001) (explaining that ʺ[f]ailure 

to explain a decision adequately provides a ground for reversal,ʺ and that ʺwhen 

faced with a motion to reopen, the Board has an obligation to consider the record 

as a wholeʺ).  In doing so, it should consider whether the motion was 

appropriately filed with the BIA, or whether Vela‐Estrada should return to the IJ 

in the first instance.     

                                   CONCLUSION 

              For the foregoing reasons, the petition for review is GRANTED in 

part and DISMISSED in part, and the case is REMANDED to the BIA for 

proceedings consistent with this opinion.   




                                         ‐ 9 ‐